Citation Nr: 0118624	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-25 375	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision dated March 13, 1980, 
which denied the Moving Party's claim of entitlement to a 
compensable evaluation for low back strain.



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The Moving Party had active service from January 1970 to 
January 1976.  

In December 2000, the Moving Party filed a motion for 
revision of the Board of Veterans' Appeals Decision dated 
March 13, 1980 based on CUE (Motion).



FINDINGS OF FACT

1.  In a March 13, 1980 decision, the Board denied Moving 
Party's claim of entitlement to a compensable evaluation for 
low back strain.  

2.  The correct facts and law, as they were known at the 
time, were before the Board when it rendered its March 13, 
1980 decision.  

3.  The March 13, 1980 decision of the Board was not the 
result of an improper application of any statute or 
regulation extant at that time.  

4.  The March 13, 1980 decision of the Board did not involve 
an error that was outcome determinative.


CONCLUSION OF LAW

The March 13, 1980 Board decision, which determined that a 
compensable evaluation for low back strain was not warranted, 
is not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5109A, 7104, 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  CUE

A decision by the Secretary is subject to revision on grounds 
of clear and unmistakable error.  If the evidence establishes 
this error, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 5109A.

Under 38 U.S.C.A. § 7111, the Board has been granted, for the 
first time, the authority to revise or reverse a prior 
decision of the Board on the ground that it was based on CUE.  
A claim requesting review of a Board decision under the new 
statute may be filed at any time after the decision has been 
made.  This authority applies to any claim pending on or 
filed after the date of enactment of the statute, November 
21, 1997.  VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998).  All 
final decisions of the Board are subject to review under this 
statute except for those that have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues that have subsequently been decided by a court of 
competent jurisdiction.  

A final decision of the Board is defined by regulation as one 
which was appealable under Chapter 72 of Title 38, United 
States Code, or which would have been so appealable if such 
provision had been in effect of the time of the decision.  38 
C.F.R. § 20.1401(a) (2000).  By operation of 38 U.S.C.A. §§ 
7103(a), 7104(a) (West 1991), decisions of the Board are 
final.  Under 38 U.S.C.A. § 7266 (West 1991), a decision of 
the Board is appealable to the Court within 120 days from the 
date of mailing of notice of the decision, provided that a 
notice of disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  
The March 13, 1980 decision of the Board denying entitlement 
to a compensable evaluation for his service-connected low 
back strain would have been appealable if the provisions of 
Chapter 72 of Title 38 had been in effect.  As the March 13, 
1980 Board decision was final, the decision remains subject 
to review under 38 U.S.C.A. § 7111.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  A motion for revision 
of a decision based on CUE must be in writing and must be 
signed by the Moving Party or that party's representative.  
The motion must include the name of the veteran; the name of 
the Moving Party if other than the veteran; the applicable VA 
file number; and the date of the Board decision to which the 
motion relates.  38 C.F.R. § 20.1404(a).  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice.  Id.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).  

The Board finds that the Moving Party's December 2000 Motion 
satisfied each of these requirements.  

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

CUE is defined as:

A very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of is not CUE.  
38 C.F.R. § 20.1403(c).  Examples of situations that are not 
CUE are: (1) a new medical diagnosis that corrects an earlier 
diagnosis considered in a Board decision; (2) the Secretary's 
failure to fulfill the duty to assist; and (3) a disagreement 
as to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision being challenged, there has been a change 
in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e).

In cases decided prior to promulgation of this regulation, 
the Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the 
prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 
310, 313-14 (1992).  Subsequently-developed evidence may not 
be considered in determining whether error existed in the 
prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

Mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

The "benefit of the doubt" rule, see 38 U.S.C.A. 5107(b) 
(2000) & Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107), does not apply to a motion 
to revise a Board decision because of CUE.  38 C.F.R. § 
20.1411(a).  



ii. Background

The claim appealed to the Board was one of entitlement to a 
compensable evaluation for low back strain.  Evidence 
pertinent to the claim that was of record at the time of the 
Board's March 13, 1980 decision included service medical 
records.  The report of the Moving Party's April 1969 
entrance examination identified no disorder of the back.  
However, it was stated in a radiology report dated in 
November 1973 that the Moving Party was complaining of 
chronic low back pain.  The report identified the presence of 
a small metallic foreign body in the right sacroiliac joint 
and stated that otherwise, the study was normal.  Service 
clinical records reflected that the Moving Party was seen on 
several occasions in 1974 for complaints of back pain.  X-
rays taken at the time revealed a normal lumbosacral spine 
and the record shows a diagnosis of lumbosacral strain.  The 
service clinical records show that the Moving Party received 
medical attention for his back on several occasions in 1975 
as well.  The report of x-rays taken of the lumbosacral spine 
in January 1975 identified an incomplete neural arch at the 
S1 level but noted that no other structural abnormalities 
were apparent. The report of his January 1976 service 
separation examination noted that the Moving Party was 
wearing a back brace for muscular pain.  

A rating decision dated in December 1976 granted the Moving 
Party service connection for low back sprain from January 21, 
1976.  A noncompensable evaluation was assigned for the 
disability from that effective date.  It was this decision 
that Moving Party appealed to the Board.

Also of record at the time of the March 13, 1980 Board 
decision were post-service medical records.  

In a letter dated in June 1977, Richard B. Hawkins, M.D., 
stated that it was his impression that the Moving Party was 
suffering from chronic lumbosacral strain.  Dr. Hawkins 
observed that the Moving Party, while having good range of 
motion in the lumbosacral spine, displayed discomfort at 
extremes of motion in the L5 region bilaterally and also 
exhibited slight spasm of the lumbosacral muscles.  Dr. 
Hawkins stated that the Moving Party's low back condition was 
not characterized by any neurological involvement,   Dr. 
Hawkins noted that x-rays showed some straightening of the 
normal lordotic curve but were otherwise normal and 
specifically, were negative for arthritis or disc disease.  

On VA examination performed in August 1976, the veteran 
complained of pain in the lower back on exertion.  The 
examiner found no muscle spasm and no evident pain.  The 
veteran could bend forward 90 degrees, and reportedly had a 
normal range of motion in all other directions.  A neurologic 
examination of the back was reported as essentially normal 
"except for pain at certain moments."  An X-ray examination 
was interpreted as showing no abnormality of the lumbosacral 
spine.  The diagnoses were minimal residuals of low back 
sprain, history of low back injury, and no general medical 
disease.  

The findings made during that examination were essentially 
the same as those made during a second VA examination that 
was performed in September 1977.  The September 1977 
examination reported a diagnosis of chronic low back strain.  
It was noted that the Moving Party exhibited no tenderness or 
muscle atrophy or spasm about the back, limitation of motion 
of the back, or functional impairment involving the back.  

In a letter dated in August 1978, James F. Weresuk, D.C., 
stated that the Moving Party had been experiencing back pain 
since performing heavy lifting at home during the previous 
month, at one point having to stay in bed.  Dr. Weresuk 
reported findings of low back tenderness, positive responses 
to straight leg raising tests.  He referred to x-rays that 
revealed a thinning of the L5-S1 lumbar disc and moderate 
sclerosis about the entire lumbosacral area.  The impression 
stated in his letter was of possible discogenic disease, 
specifically at the L5 disc, with intermittent sciatic pain.  
It was recommended that the Moving Party have chiropractic 
spinal care, corrective exercises, and moist heat therapy for 
six months and then be reexamined.  

Also on file at the time of the March 13, 1980 Board decision 
wee clinical records dated in January and February 1979 from 
Carlton M. Akins, M.D.  These stated an impression of 
spondylolysis of the lumbosacral spine.  They indicate that 
in January 1979, Dr. Akins saw the Moving Party for the first 
time and found him to have diffuse tenderness and pain about 
the low back and approximately seventy-five percent of normal 
range of motion there.  The record reflected that Dr. Akins 
prescribed a nonsteroidal anti-inflammatory agent for the 
condition.  Noted by Dr. Akins at that time were x-ray 
findings suggestive of some spondylolysis at the L4-L5-S1 
levels.  The record for the following month stated that the 
Moving Party had reported significant improvement in his 
back.  Dr. Akins noted that during physical examination, the 
Moving Party manifested mild to minimum tenderness in the low 
back and sacroiliac region but no pain on forced abduction of 
the hips and no difficulties with functional motion.  His 
impression remained unchanged from that recorded for the 
previous month.

In November 1979, the Board noted the apparent conflict 
between the findings reported by private physicians and those 
reported on VA examinations.  The Board remanded the case to 
afford the veteran an examination by an orthopedist.

The report of a third VA examination performed in December 
1979 also was of record at the time of the March 13, 1980 
decision of the Board.  The report documented that the Moving 
Party complained of low back pain and discomfort in the lower 
extremities and indicated that his symptoms worsened when the 
weather became cold and damp or when he had been sitting or 
standing for an extended time.  It was also noted that the 
Moving Party reported occasionally using a back support.  
During physical examination, it was observed, the Moving 
Party walked "O.K." and displayed good posture.  He was found 
to have some tenderness in the area of the sacroiliac but to 
display good muscle tone.  No muscle spasms were identified.  
It was further reported that he could flex forward within two 
inches of the floor, that his ability to bend to the left was 
found to be slightly impaired, and that his backward 
extension and right lateral motion were full.  It was noted 
that he could walk on his heels and toes and could sit up 
from a supine position without difficulty.  It was reported 
as well that X-rays of the low back revealed no joint or bone 
abnormalities.  The diagnosis set forth in the examination 
report was chronic low back strain.  

In July or August 1979, the Moving Party submitted a written 
statement in lieu of a personal hearing.  He emphasized that 
his low back pain was chronic.  He recounted that this pain 
would become so severe during flare-ups, brought on by 
changes in the weather or by too much exertion, that he would 
become incapacitated or functionally impaired.  He suggested 
that at other times he adjusted to the pain so as to exhibit 
little impairment but stressed that he should not be 
penalized for being able to adapt to the pain.

iii.  Issue of CUE in March 13, 1980
decision of the Board

The March 13, 1980 decision of the Board denied the Moving 
Party's claim of entitlement to a compensable evaluation for 
low back strain for the reason that an increased evaluation 
was not warranted under the provision of the rating schedule 
applicable to the disability.  The Board observed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to 
"lumbosacral strain," a noncompensable evaluation was to be 
assigned when symptoms were slight and subjective only and a 
10 percent evaluation when the condition was manifested by 
characteristic pain with motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1979).  The Board concluded that the 
evidence of record did not show that the Moving Party had 
characteristic pain with motion.  Alluding (by referring to 
the statement in lieu of personal hearing) to the subjective 
accounts of the Moving Party, the Board observed that the 
record lacked objective, clinical evidence that he 
characteristically experienced pain with motion.  The Board 
acknowledged that private health care providers had 
identified significant low back pathologies in this case, to 
include limited motion productive of pain, but observed that 
similar findings had not been reported by the VA physicians 
who had examined the Moving Party.  It specifically noted 
that during the December 1979 VA examination, the Moving 
Party had been observed to display no muscle spasms, no 
impairment of functional motion except for a slight 
limitation of leftward bending of the spine), and no pain 
with motion.  

The Moving Party has made several allegations of error in the 
Board's March 13, 1980 decision.  First, he points out that 
he was awarded a 40 percent evaluation for his back 
disability effective in October 1996, and asserts that this 
fact shows that the Board improperly evaluated his disability 
in its 1980 decision.  However, the rating decision that 
awarded the 40 percent evaluation shows that the increased 
evaluation was based on evidence received after the 1980 
decision.  CUE must be based on the record as it existed at 
the time of the decision at issue.  The mere fact that 
subsequent records show a worsening of the disability, or 
that he was subsequently awarded a higher evaluation based on 
the subsequent evidence, cannot constitute CUE.

The Moving Party also asserts that the Board failed to fully 
consider the severity of the back injury he incurred in 
service.  While the Board's March 1980 decision does not 
contain a specific discussion of the Moving Party's in-
service injury and treatment, the post-service examinations 
relied upon by the Board did include consideration of the in-
service injury and symptoms.  The veteran has not shown how 
the failure to specifically discuss the in-service injury was 
outcome determinative.  He has pointed out that his back 
disability required surgery in 1996, and has contended that 
this fact, in conjunction with the nature of the original 
injury, shows that his disability was much worse than 
evaluated by the Board.  He asserts that "logically" a 
disability could not go from 0 to 40 percent disabling 
without serious injury manifesting itself over a prolonged 
period of time.  However, as pointed out earlier, CUE must be 
based on the record at the time of the decision.  The 
veteran's arguments are based on evidence that was created 
long after the Board's 1980 decision.  

In reaching its decision in March 1980, the Board reasonably 
relied on the contemporaneous record rather than more remote 
evidence from the veteran's period of active service.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The March 1980 
decision refers to each piece of evidence dated from the 
effective date of the grant of service connection for low 
back strain, January 21, 1976.  This effective date 
represents the first day after the Moving Party's separation 
from service.  Under the law extant at the time of the Board 
decision, it constituted the earliest effective date possible 
for the evaluation at issue.  See 38 C.F.R. § 3.400, 
3.400(b)(2), (o)(2) (1979).  Even if it had been error for 
the Board to fail to discuss the in-service injury, such 
error could not amount to CUE.  For an error to constitute 
CUE, it must be one that at the time it was made would have 
manifestly changed the outcome of the claim.  38 C.F.R. 
§ 20.1403(a).  In this case, as the summary above shows, that 
the service medical records were completely consistent with 
those generated after service.  Moreover, the Board had 
before it contemporaneous examination findings that supported 
its conclusions.

The Moving Party also argues that the Board committed CUE in 
its March 13, 1980 decision by incorrectly evaluating the 
evidence.  He argues that all of the evidence, except that 
from VA examinations, showed that he had characteristic pain 
on motion.  Assuming that this was true, the Board could 
reasonably have given greater weight to the VA examinations, 
and concluded that the veteran did not have characteristic 
pain on motion.  Although at the time of the disputed Board 
decision, the Moving Party was entitled to have reasonable 
doubt about the level of his disability resolved in his 
favor, see 38 C.F.R. §§ 4.3, 4.7 (1979), here the Board did 
not determine that the evidence in favor and against the 
claim was so evenly balanced as to raise such reasonable 
doubt.  Rather, the Board found greater weight of the 
evidence supported the proposition that the Moving Party's 
low back disability was no more than slight.  The Moving 
Party disagrees with this conclusion.  However, mere 
disagreement as to how the facts were weighed or evaluated 
cannot constitute CUE.  38 C.F.R. § 20.1403(d).  

The medical evidence of record at the time of the March 13, 
1980 decision of the Board did not contain findings that 
would compel the conclusion that a compensable rating under 
any pertinent diagnostic code was in order.  Therefore, a 
failure to consider alternative diagnostic codes relevant to 
the Moving Party's disability is not an error the absence of 
which would have manifestly changed the actual outcome of the 
claim.

Therefore, the Board finds that the March 13, 1980 decision 
of the Board was not based on CUE.  Accordingly, the appeal 
is denied.


ORDER

The Board decision of March 13, 1980 not having been clearly 
and unmistakably erroneous, the motion is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



